                                        Case 1:18-cv-01661-DAD-JLT Document 47 Filed 10/26/20 Page 1 of 1


                                    1

                                    2

                                    3

                                    4

                                    5

                                    6

                                    7

                                    8                                 UNITED STATES DISTRICT COURT

                                    9                                EASTERN DISTRICT OF CALIFORNIA

                                   10

                                   11   TERINA CLARK, et al.,                              Case No.: 1:18-cv-01661-NONE JLT
B AK E R & H O S TE TL E R L L P




                                   12
   A TTO R N E Y S AT L AW




                                                             Plaintiffs,
       L O S A N GE L E S




                                                                                           ORDER DIRECTING THE CLERK OF
                                   13           v.                                         THE COURT TO ASSIGN A DISTRICT
                                                                                           JUDGE AND TO CLOSE THE ACTION
                                   14   WORLDMARK, THE CLUB, a California                  (Doc. 46)
                                        Corporation, et al.,
                                   15
                                                             Defendants.
                                   16

                                   17           The parties have stipulated to the action being dismissed with prejudice. (Doc. 46) The
                                   18   Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with
                                   19   further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
                                   20   Accordingly, the Clerk of Court is DIRECTED to ASSIGN a District Judge to this case and to
                                   21   close this action.
                                   22
                                        IT IS SO ORDERED.
                                   23

                                   24       Dated:     October 25, 2020                        /s/ Jennifer L. Thurston
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                   25

                                   26

                                   27

                                   28
